DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8-9, 12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardeski et al. (US Patent Application Publication 2004/0097965), hereinafter Gardeski.
Regarding claims 6, 12, and 17-18 Gardeski teaches an electrode assembly for use in neuromodulation (Gardeski, ¶[0008], nerves are stimulated during pacing), the electrode assembly comprising a segment comprising walls at least partially defining a U-shaped channel (Gardeski, Fig. 5, u-shaped channels 20, ¶[0054]), the segment comprising a plurality of round electrodes longitudinally spaced along the segment (Gardeski, Fig. 4A, electrodes 44 are depicted as coils, but ¶[0049], may also be ring electrodes, which are round in cross-section and are therefore round electrodes; Fig. 4, electrodes 42 and 44 are longitudinally spaced); and a plurality of conductors electrically connected to the plurality of electrodes (Gardeski, ¶[0049], each electrode has an 
Regarding claims 8 and 14, Gardeski teaches that each of the plurality of conductors is coated with insulative material (Gardeski, ¶[0066], the end of the twisted pair conductors 30, 32, etc. has insulation stripped away, meaning that most of the conductors have insulative material coating them).
Regarding claims 9 and 16, Gardeski teaches that the segment comprises molded plastic (Gardeski, ¶[0057], the u-shaped channel is in inner insulating member 14 and it is extruded, which is a form of molding, and it is a polymer, which is plastic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gardeski et al. (US Patent Application Publication 2004/0097965), hereinafter Gardeski.
Regarding claims 10 and 19, Gardeski does not explicitly teach the dimensions of the u-shaped channel. However, Gardeski teaches that the leads fitting in the U-shaped channel may have a diameter of 0.0012 inches (Gardeski, Fig. 3, ¶[0059], pairs 32, 36 etc lead to the spiral-wound electrodes in Gardeski’s invention). Though Gardeski does not give dimensions of the channel, if two of these wires can fit in with room to spare, it would have been obvious to one having ordinary skill in the art that the u-shaped channel would have a depth of at least 0.005 inches (since 2x0.0012 inches is already .0024 inches and there is room to spare), and a width of at least 0.015 inches, since the channel is wider than it is deep. The exact dimensions may be settled upon through a process of routine experimentation, and it would have been obvious that the channel could have a depth between 0.005 - 0.02 inches, and a width between 0.015 and 0.05 inches, if these dimensions proved suitable for the dimensions of wire being fed through the channel.
Regarding claim 15, Gardeski teaches that in the embodiment wherein the electrode is formed of twisted wire, part of the wire extends into the U-shaped channel, meaning that the u-shaped channel has a depth configured to partially laterally cover this portion of each of the plurality of electrodes. It would have been obvious to one having ordinary skill in the art to extend this configuration to the embodiment of Gardeski with a sleeve-shaped electrode, and to have part of the sleeve-shaped electrode extend down into the u-shaped channel so that it is partially laterally covered, in order to allow the electrode to make contact with the electrical leads that are connected to it.

Claims 2, 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardeski in view of Stack et al. (US Patent Application Publication 2010/0023088), hereinafter Stack.
Regarding claims 2, Gardeski teaches an electrode assembly for use in neurostimulation treatment (Gardeski, ¶[0008], nerves are stimulated during pacing), 
Regarding claim 4, Gardeski does not explicitly teach the dimensions of the u-shaped channel. However, Gardeski teaches that the leads fitting in the U-shaped channel may have a diameter of 0.0012 inches (Gardeski, Fig. 3, ¶[0059], pairs 32, 36 
Regarding claim 20, Gardeski does not specifically mention that the segment is coupleable to a strut. Stack teaches a strut that is used to anchor a segment of an electrode device to a wall inside the body (Stack, ¶[0090], Figs. 12A-12C, spring members 64 are struts), and this strut comprises a wire of a self-expanding structure changeable between a collapsed state and an expanded state (Stack, ¶[0090], Figs. 12A-12C, spring members 64 are self-expanding wire struts). It would have been obvious to one having ordinary skill in the art to use a self-expanding wire strut in order to keep the segment fixed in place while stimulation is occurring, and to make this anchor easy to deploy when the device is in the right anatomical position in the body.

Claims 3, 5, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gardeski in view of Stack, further in view of Richter et al. (US Patent Application Publication 2015/0328448), hereinafter Richter.
Regarding claim 3, Gardeski does not explicitly teach that insulating material at least partially covers edges of the plurality of electrodes. Richter teaches an electromedical therapy catheter that has ring electrodes wherein an insulating material at least partially covers edges of the plurality of electrodes (Richter, ¶[0051], multiple geometries of electrodes with insulation 58 covering the edges, including Figs. 3, 5-6, insulation 58 covers the edges; Fig. 14, ¶[0065], insulation covers the edges of a sleeve-shaped electrode). It would have been obvious to one having ordinary skill in the art to use insulating material to at least partially cover the edges of the electrodes in order to control the area available to make electrical contact with tissue.
Regarding claims 5 and 21, Gardeski does not explicitly teach that insulating material at least partially covers edges of the plurality of electrodes. Richter teaches an electromedical therapy catheter that has ring electrodes wherein an insulating material at least partially covers edges of the plurality of electrodes (Richter, ¶[0051], multiple geometries of electrodes with insulation 58 covering the edges, including Figs. 3, 5-6, insulation 58 covers the edges; Fig. 14, ¶[0065], insulation covers the edges of a sleeve-shaped electrode). It would have been obvious to one having ordinary skill in the art to use insulating material to at least partially cover the edges of the electrodes in order to control the area available to make electrical contact with tissue. Gardeski does not explicitly teach the dimensions of the u-shaped channel. However, Gardeski teaches that the leads fitting in the U-shaped channel may have a diameter of 0.0012 inches (Gardeski, Fig. 3, ¶[0059], pairs 32, 36 etc lead to the spiral-wound electrodes in Gardeski’s invention). Though Gardeski does not give dimensions of the channel, if two of these wires can fit in with room to spare, it would have been obvious to one having 
Regarding claim 11, Gardeski does not explicitly teach that insulating material at least partially covers edges of the plurality of electrodes. Richter teaches an electromedical therapy catheter that has ring electrodes wherein an insulating material at least partially covers edges of the plurality of electrodes (Richter, ¶[0051], multiple geometries of electrodes with insulation 58 covering the edges, including Figs. 3, 5-6, insulation 58 covers the edges; Fig. 14, ¶[0065], insulation covers the edges of a sleeve-shaped electrode). It would have been obvious to one having ordinary skill in the .

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gardeski in view of Richter.
Regarding claims 7 and 13, Gardeski does not explicitly teach that insulating material at least partially covers edges of the plurality of electrodes. Richter teaches an electromedical therapy catheter that has ring electrodes wherein an insulating material at least partially covers edges of the plurality of electrodes (Richter, ¶[0051], multiple geometries of electrodes with insulation 58 covering the edges, including Figs. 3, 5-6, insulation 58 covers the edges; Fig. 14, ¶[0065], insulation covers the edges of a sleeve-shaped electrode). It would have been obvious to one having ordinary skill in the art to use insulating material to at least partially cover the edges of the electrodes in order to control the area available to make electrical contact with tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792